DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak et al. (U.S. 2015/0178981), hereinafter Kozak in view of Wozniak et al. (U.S. 2020/0186744), hereinafter Wozniak.

	Regarding claim 1, Kozak discloses a display device for observing a three-dimensional image or a two-dimensional image through stereoscopic glasses, the display device comprising: 
	a display panel configured to display a three-dimensional image based on a three-dimensional image signal or a two-dimensional image based on a two-dimensional image signal ([0010]); 
	circuitry ([0024] and [0060]) configured to 
		determine whether or not an input image signal is the three-dimensional image signal ([0034] and fig. 3, #66); 
		change a brightness of an image to be displayed on the display panel to a brightness suitable for the two-dimensional image when on condition that the input image signal is not the three-dimensional image signal ([0032] and Abstract); 
		control the display panel to display an image based on the image signal with the brightness ([0023]). 
	Kozak discloses a brightness control for 3D images ([0032]). Kozak does not explicitly disclose on condition that the input image signal is the three-dimensional image signal, determine whether or not the brightness of the image to be displayed on the display panel is equal to or lower than a predetermined threshold, and change or maintain the brightness of the three-dimensional image to be displayed on the display panel based on the determination.
	However, Wozniak teaches, on condition that the input image signal is the three-dimensional image signal (Wozniak [0040]), 

		change or maintain the brightness of the three-dimensional image to be displayed on the display panel based on the determination (Wozniak [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kozak with the missing limitations as taught by Wozniak to accommodate for the light sensitivity of a particular user (Wozniak [0020]-[0021]).

	Regarding claim 3, Kozak in view of Wozniak teaches the display device according to claim 1, wherein the stereoscopic glasses are passive type glasses (Kozak [0031] and fig. 1, #16). 

	Regarding claim 6, Kozak in view of Wozniak teaches a display method executed by a display device including a display panel for observing a three-dimensional image or a two-dimensional image through stereoscopic glasses, the display method comprising: determining whether or not an input image signal is a three-dimensional image signal; changing a brightness of an image to be displayed on the display panel to a brightness suitable for the two-dimensional image on condition that the input image signal is not the three-dimensional image signal; and controlling the display panel to display an image based on the image signal with the brightness (see claim 1 citations). 

	Regarding claim 7, Kozak in view of Wozniak teaches a non-transitory computer readable recording medium on which an executable program for observing a three-dimensional image or a two-dimensional image through stereoscopic glasses medical image processing, the program instructing a processor of a computer to execute (Kozak [0024]): determining whether or not an input image signal is a three-dimensional image signal; changing a brightness of an image to be displayed on a display panel 

	Regarding claims 8, 10 and 12, Kozak in view of Wozniak teaches the non-transitory computer readable recording medium, display method and display device according to claims 7, 6 and 1, wherein, on condition that the brightness of the image to be displayed on the display panel is equal to or less than the predetermined threshold, maintain the brightness of the image to be displayed on the display panel (Wozniak [0040]).
	The same motivation for claim 1 applies to claims 8, 10 and 12.

	Regarding claims 9, 11 and 13, Kozak in view of Wozniak teaches the non-transitory computer readable recording medium, display method and display device according to claims 7, 6 and 1, wherein, on condition that the brightness of the image to be displayed on the display panel is greater than the predetermined threshold, reduce the brightness of the image to be displayed on the display panel to a brightness suitable for the three-dimensional image (Wozniak [0040]).
	The same motivation for claim 1 applies to claims 9, 11 and 13.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Wozniak as applied to claim 1 above, and further in view of Gyoung et al. (U.S. 2014/0285639), hereinafter Gyoung.

	Regarding claim 4, Kozak in view of Wozniak teaches the display device according to claim 1. Kozak does not explicitly disclose wherein the circuitry is configured to change the brightness of the 
	However, Gyoung teaches, wherein the circuitry is configured to change the brightness of the image to be displayed on the display panel to a brightness at least twice that for the three-dimensional image on condition that the input image signal is not the three-dimensional image signal (Gyoung [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kozak in view of Wozniak with the missing limitations as taught by Gyoung to allow viewers to view a clearer image as a result of an increase the resolution and brightness (Gyoung [0057]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Wozniak as applied to claim 1 above, and further in view of in view of Kamata et al. (U.S. 2017/0227753), hereinafter Kamata.

Regarding claim 5, Kozak in view of Wozniak teaches a medical observation system comprising: 
	the display device according to claim 1 (see claim 1 citations).
	Kozak does not explicitly disclose an observation apparatus configured to generate three-dimensional image data by magnifying and capturing an image of a minute structure of an object to be observed; and a controller configured to performs image processing on the three-dimensional image data and output the processed three-dimensional image data to the display device.
	However, Kamata teaches: 

	a controller configured to performs image processing (Kamata [0068] and claim 12) on the three-dimensional image data (Kamata [0052]) and output the processed three-dimensional image data to the display device (Kamata [0068] and claim 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Kozak in view of Wozniak with the missing limitations as taught by Kamata to image a surgical site while reducing the burden on the eye and body of the operator (Kamata [0004]).

Response to Arguments
Applicant's arguments filed 8/24/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Kozak in view of Wozniak.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (U.S. 2010/0207954) discloses that a user can set a brightness of a 2D and 3D mode (fig. 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482